Opinion by
Mr. Justice Williams,
This case stated was filed in the court of common pleas to obtain a judgment in that court upon the same facts that were passed upon by the orphans’ court in the appeal of S. Wilson Fisher, just disposed of. So far as it involved the questions decided in the orphans’ court it was in effect a writ of error from the common pleas to that court, which is a sort of review not authorized by law. With the decree of the orphans’ court standing in full force, the construction of the will of Mrs. Mercer and the power of the board of managers to make a good title to the land sold by them were settled, and the obligation of the appellant to pay was clear. The commonwealth exercises its visitorial and supervising powers through the orphans’ court, under the provisions of the statute known as the Price act. That court is therefore not merely a court of competent, but of exclusive jurisdiction, for the control and direction of managers and trustees in the use and disposition of property *241belonging to incorporated, charities. Its judgments are therefore conclusive upon the common pleas on the power of the managers to make a'sale of the piece of real estate in question. There was no allegation of fraud in procuring the decree of the orphans’ court, or in the making of the contract sued on, nor was there any hint of a defence upon any other ground than that which had been fully considered and determined in the orphans’ court.
The learned judge of the common pleas had nothing else to do but to render a judgment in favor of the plaintiff, and the judgment so rendered is now affirmed.